Filed 1/15/19 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2019 ND 8







In the Interest of D.M.W., a child



Jacqueline A. Gaddie, 

Assistant State’s Attorney, 		Petitioner and Appellee



v.



D.M.W., a child, J.L.M. 

a/k/a J.L.C., mother, 		Respondents



        and



D.J.W., father,                                                                     Respondent and Appellant







No. 20180413







Appeal from the Juvenile Court of Grand Forks County, Northeast Central Judicial District, the Honorable John A. Thelen, Judge.



AFFIRMED.



Per Curiam.



Jacqueline A. Gaddie, Assistant State’s Attorney, Grand Forks, ND, for petitioner and appellee; submitted on brief.



Kyle A. Markwardt, Grand Forks, ND, for respondent and appellant; submitted on brief.

Interest of D.M.W.

No. 20180413



Per Curiam.

[¶1]	D.W. appeals from a juvenile court order terminating his parental rights to D.M.W.  On appeal, D.W. argues there was not clear and convincing evidence to support termination of his parental rights because the petitioner failed to prove deprivation is likely to continue, the juvenile court improperly found D.W. abandoned D.M.W, and the juvenile court erred by finding reasonable efforts were made to reunify the family.  The juvenile court terminated parental rights based on several findings, including finding D.M.W. is subjected to aggravated circumstances under N.D.C.C. § 27-20-02(3)(f)(2) due to the length of D.W.’s incarceration.  We conclude the juvenile court’s finding D.M.W. is subjected to aggravated circumstances is supported by clear and convincing evidence, is not clearly erroneous, and independently supports the termination of D.W.’s parental rights.  
In Interest of Z.B., 
2018 ND 6, ¶ 1, 905 N.W.2d 561 (“Any one of these three findings provides adequate and independent grounds for termination.”).  A finding of aggravated circumstances negates the requirement for reasonable efforts of reunification.  N.D.C.C. § 27-20-32.2(4)(a) (“Reasonable efforts . . . are not
 
required if . . . a parent has subjected a child to aggravated circumstances.”).  Because the juvenile court’s finding relating to aggravating circumstances is not clearly erroneous, we summarily affirm under N.D.R.App.P. 35.1(a)(2) and (7).

[¶2]	Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen